Title: Thomas Jefferson to Joel Yancey, 15 March 1816
From: Jefferson, Thomas
To: Yancey, Joel


          
            
              Dear Sir
               Monticello Mar. 15. 16.
            
            Your’s of the 4th was recieved the day before yesterday consequently the very day the Collector of the US. taxes was to call on you. as the law allows 20. days from that date for payment, this will reach you in time. you did not say what is the amount of the tax; but my grandson Th: J. Randolph has happened to be at Lynchburg where he was told by mr Robertson it was about 170.D. I therefore inclose you an order on Richmond for that sum, which I presume will suit the Collector as he deposits his money in one of the banks there. I was to have paid mr Robertson two sums of £20–16–1 and 78. D 35 c the 1st inst. but must beg indulgence till the sale of the tobo gone down. you seem to doubt if advisable to send the stemmed hhd of tobo to Richmond, but I believe it to be a certainty that the difference of market is always more than the cost of carriage. I approve of the exchange of flour for breadstuff as you propose. we  shall lose by the Lynchbg price of flour, but the difference is not worth the operations of selling, buying, carrying & delay. I shall be with you the 1st or 2d week of April. with respect to my horses they will require a provision of about 40. bushels of oats, which I imagine can be bought. Lovilo reminded us by the last messenger, that he had not recieved his last year’s clothes. be so good as to furnish them from homespun if ready, if not, from the store. I send by the cart a boar & sow pig, Guinea, for the plantation, being the breed I wish to get into there as soon as possible. they take little more than half the corn to fatten them & breed much faster than the common hog. he carries some articles for my use there. the box should be put into one of the rooms of the house, the barrels into the cellar, as they require to be in a cool place, also some plants which I pray you to have set out immediately in the Nursery behind the old stable, in a rich part.
            
              I salute you with great esteem and respect.
              Th: Jefferson
            
          
          
            
              
                P. S.
                 I promised mr Clarke a clover box which is now goes by the bearer, be so good as to send it to him.
              
            
          
          
            The branches of plants without roots are to be cut into lengths of 5. or 6. buds each and stuck in the ground 2 or 3 buds deep to take root.
            if the Eastern fence of the garden is run, the strawberries had better be set out in the middle of it that they may spread themselves. they are the famous Hudson strawberry which I got from Philadelphia.
          
        